Citation Nr: 1301720	
Decision Date: 01/16/13    Archive Date: 01/23/13	

DOCKET NO.  09-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a hip disability.  

4.  Entitlement to specially adaptive housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the VARO in St. Petersburg, Florida, that, in pertinent part, denied entitlement to the benefits sought.  

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action is required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in outlining facts pertinent to his claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A Certificate of Eligibility for assistance in acquiring necessary special home adaptations may be issued to a Veteran who is entitled to VA compensation for a permanent and total service-connected disability, if:  (a) the Veteran is not entitled to a Certificate of Eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes anatomical loss, loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk; or (3) full thickness of subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities of the trunk; or (4) residuals of inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809 (a) (2012).  

Here, service connection has been established for diabetic retinopathy, rated as 100 percent disabling; coronary artery disease, rated as 30 percent disabling; diabetes mellitus with erectile dysfunction, rated as 30 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; and residuals of a fracture of the right fibula, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined rating of 100 percent has been in effect since March 31, 2008.  The Veteran is also entitled to special monthly compensation under 38 U.S.C.A. § 1114 (m) and 38 C.F.R. § 3.350 (c) on account of blindness in both eyes having only light perception and special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) on account of the loss of use of a creative organ.  

A review of the record reveals that VA has not sought medical evidence regarding whether the Veteran has loss of use of both lower extremities due to his service-connected disabilities.  Because such evidence is necessary to make a decision on his claim for specially adapted housing, a remand to obtain a medical opinion which fully addresses whether the Veteran has the loss of use of the lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to his service-connected disorders is warranted.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also in order is an examination and medical opinion which specifically addresses whether the Veteran has disability involving the shoulders, the back, and either or both hips claimed as attributable to a fall he sustained while hypoglycemic (service connection is in effect for diabetes).  The record shows that service connection has been granted for residuals of a right ankle fracture.  The Veteran was accorded a joints examination by VA in November 2008 for the purpose of obtaining an opinion as to whether he had residuals of right ankle fracture secondary to the service-connected diabetes.  The examiner opined that it is at least as likely as not that the right ankle fracture residuals are secondary to the service-connected diabetes/hypoglycemic reaction.  The examiner did not address and he was not asked to address the question as to whether the Veteran had any additional disabilities involving the shoulders, the back, and/or the hips that might in some way be related to the service-connected disabilities.  The available evidence of record does not show involvement of either shoulder, the back, or either hip in the fall the Veteran sustained in 2006.  However, the claims file contains no medical records for the past several years and the Veteran's accredited representative asks that treatment records subsequent to the examination in May 2008 should be obtained because they might have relevance to the claims at issue.  The Board is aware that records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the position of VA adjudicators during the consideration of a claim, regardless of whether those records are specifically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of medical treatment from VA since 2008.  

In view of the foregoing, the case is REMANDED for the following actions:  

1.  The RO should obtain from VA all outstanding, pertinent records of evaluation and treatment of the Veteran since 2008.  All records and/or responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that he provide more specific information, and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to treatment and evaluation he has had for the claimed disabilities on appeal.  If authorization is required to obtain any outstanding records, VA should specifically request that the Veteran provide signed authorization to obtain all outstanding records from any providers indicated, and a copy of such authorization should be associated with the claims file.  

3.  Thereafter, the RO should arrange for the Veteran to undergo an examination by a physician at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  The examiner should provide an opinion, consistent with his or her medical judgment, as to whether it is at least as likely as not (that is, there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities alone result in either:  (1) the loss or loss of use of both his lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(2) the loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion or occasional locomotion by the methods made it possible.)  

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those for which service connection has not been established.  

4.  The Veteran should also be accorded an examination by a physician with appropriate expertise to determine the nature and etiology of any disability involving the shoulders, the back, and/or the hips, with the examiner asked to opine as to whether there is a better than 50 percent probability that any disability involving any of the joints is related to the Veteran's service-connected disabilities, particularly his service-connected diabetes mellitus.  All indicated tests and studies should be undertaken.  The claims file, including a copy of this REMAND, must be available for review of the Veteran's pertinent medical history.  In offering the opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of the claimed disabilities and continuity of symptomatology.  The rationale for any opinions expressed should be provided.  

5.  After completing the above, and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or by providing more specific information with regard to the claimed disabilities may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



